IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0286
                                Filed May 12, 2021


IN THE INTEREST OF X.L. and R.L.,
Minor Children,

A.L., Mother,
       Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



        A mother appeals the termination of her parental rights. AFFIRMED.



        Taryn R. McCarthy of Clemens, Walters, Conlon, Runde & Hiatt, L.L.P.,

Dubuque, for appellant mother.

        Thomas J. Miller, Attorney General, and Meredith Lamberti and Dion

Trowers, Assistant Attorneys General, for appellee State.

        Jennifer Olsen of Olsen Law Firm, Davenport, guardian ad litem for minor

children.

        Victoria Noel of The Noel Law Firm, Clinton, attorney for minor children.



        Considered by Doyle, P.J., May, J., and Blane, S.J.* Tabor, J., takes no

part.

        *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                        2


MAY, Judge.

      A mother appeals the termination of her parental rights to her children, X.L,

born in 2008, and R.L., born in 2011.1 She claims (1) the State failed to establish

statutory grounds authorizing termination, (2) termination is not in the children’s

best interests, (3) the juvenile court should have exercised an exception to

termination under Iowa Code section 232.116(3)(c) (2020), and (4) the court

should have granted her additional time to work toward reunification. We affirm.

      We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citation omitted).

      We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine:

(1) whether grounds for termination have been established, (2) whether

termination is in the children’s best interests, and (3) whether we should exercise

any of the permissive exceptions to termination. Id. at 472–73. “However, if a

parent does not challenge a step in our analysis, we need not address it.” In re

J.P., No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020). Finally,

we address any additional claims brought by the mother. See In re T.P., No. 19-

0162, 2019 WL 3317346, at *2 (Iowa Ct. App. July 24, 2019).


1The juvenile court also terminated the father’s parental rights, but he does not
appeal.
                                         3


       Here, the juvenile court found grounds authorizing termination pursuant to

section 232.116(1)(f) and (i). The mother challenges the court’s findings under

paragraph (i). But she raises no challenge to termination under paragraph (f). So

we believe any such challenge is waived. See In re J.M., No. 20-1324, 2021 WL

1017130, at *1 (Iowa Ct. App. Mar. 17, 2021) (collecting cases).

       We move on to the second step in our analysis, which requires us to

determine whether termination is in the children’s best interests. We “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010)

(quoting Iowa Code § 232.116(2)). “It is well-settled law that we cannot deprive a

child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” Id. at 41.

       When determining whether termination is in X.L.’s and R.L.’s best interests,

we look to the mother’s past performance as an indicator of the care she is likely

to provide in the future. See In re C.K., 558 N.W.2d 170, 172 (Iowa 1997). And

here the mother’s past performance raises substantial concerns about the future.

       She has struggled with methamphetamine use. The Iowa Department of

Human Services (DHS) has been involved with the mother since July 2017.

Throughout that time, substance abuse has remained a concern.2 Over two years



2We commend the mother for successfully completing outpatient treatment in May
2019. But we reiterate once again, “Methamphetamine is a scourge.” J.P., 2020
WL 110425, at *2; see also In re K.L., No. 17-0346, 2017 WL 2465817, at *1 (Iowa
                                          4


later, in December 2019, X.L. and R.L. were removed from the mother’s custody

based on continuing concerns that the mother was abusing methamphetamine

while caring for them.      Since removal, the mother has tested positive for

methamphetamine and amphetamines in January, July, and November 2020. And

the mother failed to engage in substance-abuse treatment after her positive tests.

The mother has also recently missed drug tests.3

       Additionally, we share DHS’s concerns about the mother’s mental health

and her ability to care for the children. The mother has failed to consistently attend

mental-health treatment. Prior to removal, she struggled with getting the children

to school. And she recently became homeless. The mother acknowledged the

children could not be returned to her at the time of the termination hearing.

       We note also that, following removal, the children were placed in family

foster care. They have remained with the same family for the duration of this case.

They have thrived in this arrangement.        As the juvenile court observed, the

children’s development in their foster home has been “simply put, remarkable.”

And their foster parents plan to adopt them. See Iowa Code § 232.116(2)(b)

(permitting the court to consider “whether the foster family is able and willing to




Ct. App. June 7, 2017). And we cannot turn a blind eye to her history of
subsequent relapse.
3 We presume these missed tests would have been positive for illegal substances.

See In re I.J., No. 20-0036, 2020 WL 1550702, at *2 (Iowa Ct. App. Apr. 1, 2020)
(“We presume these missed drug tests would have resulted in positive tests.”); In
re D.G., No. 20-0587, 2020 WL 4499773, at *4 (Iowa Ct. App. Aug. 5, 2020); In re
L.B., No. 17-1439, 2017 WL 6027747, at *2 (Iowa Ct. App. Nov. 22, 2017); In re
C.W., No. 14-1501, 2014 WL 5865351, at *2 (Iowa Ct. App. Nov. 13, 2014) (“She
has missed several drug screens, which are thus presumed ‘dirty,’ i.e., they would
have been positive for illegal substances.”).
                                         5


permanently integrate the child into the foster family” when making a best-interest

determination).

       All things considered, then, we believe termination is the way forward. We

do not question the mother’s affection for the children. Even so, we cannot ignore

her history of unaddressed substance abuse, mental-health issues, and struggles

to care for the children. Given her history, we cannot be confident she will be able

to adequately meet the children’s needs in the future. See In re C.W., 554 N.W.2d

279, 283 (Iowa Ct. App. 1996). Conversely, termination offers the children a path

toward permanency in a stable, supportive home. Termination is in the children’s

best interests. The second step in our analysis is complete.

       We move to our third step, whether we should apply a section 232.116(3)

exception to preclude termination. The mother argues termination is not necessary

under section 232.116(3)(c), which authorizes the juvenile court to forgo

termination if “[t]here is clear and convincing evidence that the termination would

be detrimental to the child at the time due to the closeness of the parent-child

relationship.”

       We decline to apply section 232.116(3)(c) here. The juvenile court found:

“It is clear that any bond between the children and their parents and any emotional

detriment to a termination is well overcome by the developmental strides they have

made in the foster home.” See, e.g., In re M.W., 876 N.W.2d 212, 219 (Iowa 2016).

Based on our de novo review, we agree.         We do not believe termination is

detrimental. Rather, as explained, termination is in the children’s best interests.

See In re D.W., 791 N.W.2d 703, 709 (Iowa 2010) (“[O]ur consideration must

center on whether the child will be disadvantaged by termination, and whether the
                                           6


disadvantage overcomes [the parent]’s inability to provide for [the child]’s

developing needs.”). So we decline to apply section 232.116(3)(c).

       Finally, we address the mother’s argument that she should be given an

additional six months to work toward reunification. The juvenile court may defer

termination for a period of six months if it is able to “enumerate the specific factors,

conditions, or expected behavioral changes which comprise the basis for the

determination that the need for removal of the child from the child’s home will no

longer exist at the end of the additional six-month period.”               Iowa Code

§ 232.104(2)(b).

       We see no reason for the juvenile court to have postponed termination. The

mother demonstrates some understanding of the steps she would need to take in

those six months. But she has been involved with DHS for over three years. And

yet the same concerns that initiated DHS involvement largely remain unresolved.

Moreover, X.L. and R.L. are bonded to their foster family and desire permanency.

See id. § 232.116(2)(b)(1). These children should not be forced to wait any longer.

No additional delay is warranted.

       We affirm the juvenile court.

       AFFIRMED.